By the Court,

Sutherland, J.
Whenever the defendant is privileged from imprisonment in a civil action, (he bail are entitled to be discharged. In the case of a defendant who has obtained an insolvent discharge exempting his body from imprisonment, it is of course to discharge the bail. The fact of the suit having been commenced previous to the revised statutes going into operation does not prevent the granting of t his application. The law exempting a female from imprisonment affects the remedy only, and not. (lie rights of the plaintiff; wherefore the saving clause in the repealing act, 3 R. S, 779, § 5, has no application to this question.
Motion granted.